Title: To Thomas Jefferson from John Brown Cutting, 6 October 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London 6th October 1788
          
          Truth, lovely truth, obliges me to correct the intelligence transmitted in my two last concerning the purport of the proceedings in North Carolina. It is true that the Convention of that State have not ratified the new fœderal constitution. But it is not true either that they have absolutely abstracted the state from the Union or manifested a disposition to remain detached therefrom. Neither is it fact that the middle course they have attempted to hold has been taken by so large a majority against so small a minority, as I had reason to believe when I last wrote you.
          The day before yesterday the New York packet arrived in fifteen days from Halifax. Having recently come in from a rural excursion I knew it not when Mr. Gardner’s letter was writing at the other end of the town early yesterday morning: I mean the introductory note I gave him to you. And even now I cannot furnish you with any accounts which proceed directly from North Carolina itself. But I believe you may rely upon the authenticity of the following extract, namely “State of North Carolina, In Convention Aug. 2. 1788.” “Resolved, That a declaration of rights, asserting and securing from incroachment the great principles of civil and  religious liberty, and the unalienable rights of the people, together with amendments to the most ambiguous and exceptionable parts of the said Constitution of Government, ought to be laid before Congress, or the Convention of the States that shall or may be called for the purpose of amending the said Constitution, for their consideration, previous to the ratification of the Constitution aforesaid on the part of the state of North Carolina.” Yeas 184. Nays 82. By another account from Virginia, dated Aug. 14th, and which I credit as genuine from its intrinsic probability, it appears that on the opening of the Convention, a motion was made for the question to be put immediately upon the supposition that every member had made up his mind on the subject and therefore an immediate determination wou’d save both expence and debate. This measure it is thought might have been carried, had not one of the principal supporters of the new government in a most animated and excellent speech, proved the extreme indecorum and impropriety of such precepitance in a business so serious and important: whereupon the motion was withdrawn and the Constitution being discussed clause by clause in a Committee of the whole Convention the result was conformable to the principle of the above resolution. It seems to have been taken for granted by this body that Congress wou’d soon call a fresh general Convention to consider of the proposed amendments; and likewise that after deliberating hereon their decision wou’d again be submitted to a new Convention in each state; and that the state of North Carolina not having rejected the Constitution absolutely will not be precluded from calling a Convention again to adopt such an ultimatum shou’d they think proper so to do. Previous to their dissolution, two recommendations to the state legislature pass’d—the one to make the most speedy and effectual provision for the redemption of the paper money now in circulation, the other to lay an impost for the use of Congress on goods imported into North Carolina, similar to that which shall be laid by the new Congress, on goods imported into the adopting states. These two recommendations are to be transmitted with dispatch both to Congress and to the Executives of the several states.
          Through the whole of the discussion of these subjects the Convention manifested every disposition to adhere to the Union and promote the general welfare: But many being previously and positively instructed by their constituents, and themselves perceiving or thinking they perceived objections to the new constitution which their own vote might have a strong tendency to remove, they  thought themselves justified in thus postponing the ultimate decision of the important question, until it shou’d be re-considered by the several states, and such amendments made as might be found universally conciliating.
          Most of the amendments proposed by the committee were the same that Virginia and other states recommend. Two only being local to North Carolina And these two (which are not communicated to me) it is said do not militate with the great principles of the fœderal system.
          This supplement to my late letter altho I have sketch’d it in great haste, contains the substance of all that is known here relevant to North Carolina.
          I have the honor to be, with great consideration and unaffected regard & attachment Your Most Obedt. Servt.,
          
            
              John Brown Cutting
            
          
          
            PS. Shou’d Mr. Parker remain in Paris when this scrawl reaches you an early communication of its contents to him will particularly oblige me.
          
        